DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election of Species A in the reply filed on January 4, 2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 15 and 25 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on January 4, 2021.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 21, 22, 24, 27, 29, and 30 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by HemaXis “USPTO PATENT GRANTED FOR HEMAXIS MICROFLUIDIC BLOOD COLLECTION PLATFORM”, November 17, 2017, available at https://web.archive.org/web/20180810221355/https://hemaxis.com/uspto-patent-granted-for-hemaxis-microfluidic-blood-collection-platform/ links to https://www.youtube.com/watch?v=9vW0XfWDS68, hereinafter “HemaXis”.
Regarding claim 21, HemaXis discloses a vessel for changing the apparent color of a fluid, comprising
a fluid compartment configured to receive a fluid having a fluid color with a main wavelength (as shown in video still capture, winding fluid compartment receives red blood), and
a contrast compartment positioned directly adjacent to the fluid compartment and configured to have a contrast color with a known main wavelength different from the main wavelength of the fluid color (the white plastic which contains the fluid channel).
Regarding claim 22, HemaXis discloses wherein
the fluid compartment comprises a channel including a plurality of elongated, fluidly connected, and substantially parallel rows (as shown in video still capture), and
the contrast compartment comprises a plurality of elongated, substantially parallel rows alternating with the rows of the channel (as shown in video still capture).
Regarding claim 24
Regarding claim 27, HemaXis disclose wherein the contrast compartment does not contain a contrast fluid (white plastic which contains the fluid channel).
Regarding claim 29, HemaXis disclose wherein a cassette defining a cavity receiving at least a portion of the vessel (as shown in video still capture, the remainder of the device is a cassette which receives the vessel).
Regarding claim 30, HemaXis disclose wherein the fluid compartment is defined in a molded body of a cassette (as shown in video still capture, the remainder of the device is a molded body of a cassette).
Claims 21 and 26 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by iStockphoto “Group of Laboratory Equipment, Glass Erlenmeyer Conical Flask, Beaker and Test Tube filled with chemical liquid for a chemistry. stock photo”, May  30, 2017, available at https://www.istockphoto.com/photo/group-of-laboratory-equipment-glass-erlenmeyer-conical-flask-beaker-and-test-tube-gm690266644-127237483, hereinafter “iStockphoto”.
Regarding claim 21, iStockphoto discloses a vessel for changing the apparent color of a fluid, comprising
a fluid compartment configured to receive a fluid having a fluid color with a main wavelength (beaker with blue fluid), and
a contrast compartment positioned directly adjacent to the fluid compartment and configured to have a contrast color with a known main wavelength different from the main wavelength of the fluid color (beaker with red fluid).
Regarding claim 22
Regarding claim 26, iStockphoto discloses wherein the contrast compartment contains a contrast fluid (the red fluid is contrasting to the blue fluid).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over HemaXis as applied to claims 21 and 22 above.
Regarding claim 23, HemaXis is silent regarding wherein a width of each row of the channel is equal to a width of each row of the contrast compartment.
However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include wherein a width of each row of the channel is equal to a width of each row of the contrast compartment as it has been held that changes in shape or size involve ordinary skill.  In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).  In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955).  One would chose the channels to be the same width as the contrast compartment in order to have a more compact device.
Claim 28 are rejected under 35 U.S.C. 103 as being unpatentable over HemaXis as applied to claim 21 above, and further in view of Maillefer et al. (US 2015/0037903), hereinafter “Maillefer”.
Regarding claim 28, HemaXis is silent regarding wherein the vessel comprises a microfluidic chip.
However, Maillefer teaches a fluid analysis device including wherein the vessel comprises a microfluidic chip (paragraph [0009]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the device of HemaXis with the teaching of Mailefer by including wherein the vessel comprises a microfluidic chip in order to test the fluid.  It is noted that the device of HemaXis is made by the same company as that of Mailefer.
Allowable Subject Matter
Claims 11-14 and 16-20 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 11, the prior art of record, taken either alone or in combination, fails to disclose or render obvious a system for determining a characteristic of a fluid, the system comprising, among other essential elements, a controller configured to determine a characteristic of the fluid based at least in part on the main wavelength of the received light, the main wavelength of the contrast color, and the percentage of said at least a portion of the vessel occupied by the fluid compartment, in combination with the rest of the limitations of the above claim.  Claims 12-14 and 16-20 are dependent from claim 11 and therefore are also included in the allowed subject matter.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Jeon, Jinhyeok, et al. "SERS-based droplet microfluidics for high-throughput gradient analysis." Lab on a Chip 19.4 (2019): 674-681. Teaches a microfluid device including an optical sensor, but does not teach the claimed controller.
Sun, Yuxi, et al. "Microfluidics technologies for blood-based cancer liquid biopsies." Analytica chimica acta 1012 (2018): 10-29. Teaches a fluid vessel that anticipates at least claim 21.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOMINIC J BOLOGNA whose telephone number is (571)272-9282.  The examiner can normally be reached on Monday - Friday 7:30am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kara Geisel can be reached on (571) 272-2416.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DOMINIC J BOLOGNA/Primary Examiner, Art Unit 2877